DETAILED ACTION
Applicant: SHINOTSUKA, Michiaki
Assignee: Ricoh Company, Ltd.
Attorney: Herman PARIS (Reg. No.: 54,359)
Filing: Non-Provisional Application filed 01 October 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are currently pending before the Office.

Priority
The instant application claims foreign priority to JP 2020-106486 filed 19 June 2020 and JP 2019-197894 filed 30 October 2019, however, English translations have not been made of record in accordance with 37 CFR 1.55.  Accordingly, the Examiner cannot rely upon the certified copy of the foreign priority application dates overcome the cited art below, see MPEP §§215-216. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/01/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a first light source configured to emit infrared light . . . a light receiver configured to receive reflected infrared light emitted by the first light source and reflected by the object, and to receive radiating infrared light radiating from the object as 20a result of the object being irradiated with the infrared light emitted by the first light source . . . and a detector configured to detect the object --64- based on the reflected infrared light and the radiating infrared light” which is indefinite since it is unclear if the “radiating infrared light radiating from the object” is the same as or different than the “infrared light” from the “first light source” since they are both “infrared light”.  If it is the same, then it is unclear how it is different than the “reflected infrared light”.  If it is different, then it is unclear how the two “infrared lights” are different.  If they are different, then further detail should be added to make the claims clear, e.g. “radiating infrared light of a different wavelength than the first light source radiating from the object” or “radiating second infrared light radiating from the object” or some similar amendment.  For purposes of examination, an object emitting infrared radiation that is detected by the “detector” will be considered to correspond to the claimed invention.  Independent claim 13 includes a similar limitation, and is indefinite for similar reasons.  Claims 2-12 and 14 inherit this rejection.
Claim 1 includes the phrase “a second light source configured to emit second light of a wavelength different from the infrared light . . . a light receiver configured to receive reflected infrared light emitted by the first light source and reflected by the object, and to receive radiating infrared light radiating from the object as a result of the object being irradiated with the infrared light emitted by the first light source and being irradiated with the second light emitted by the second light source and reflected by the reflecting section; and a detector configured to detect the object based on the reflected infrared light and the radiating infrared light received by the light receiver” which is indefinite since the “second light source” is disclosed as being “visible light” – “For example, in the present embodiment, the wavelength range of the visible light emitted by the LED 133 is in a range approximately between 500 nm and 600 nm” (Spec., ¶49) and the “light receiver” is disclosed as being an infrared photodiode or an infrared light phototransistor, is used as the light receiver 134” (Spec., ¶52).  It is unclear if the “second light source/visible light” is detected or can be detected by the “light receiver/detector” which is disclosed as being an “infrared photodiode or infrared phototransistor”.  Further detail must be added to define the relationship between the “first infrared light source”, the “second light source”, and the “light receiver”.  For example, the use of the visible light LED 133 and the infrared light LED 131 could be related to each other in the claims with the disclosed “intensity adjusting unit 707” (Spec., ¶¶93-99) or in terms of “increased infrared intensity” based on the use of LED 133 and LED 131 (Spec., ¶159) .  Independent claim 13 includes a similar limitation, and is indefinite for similar reasons.  Claims 2-12 and 14 inherit this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knowles et al. (US Pub. 2001/0017321).
Regarding claim 1, Knowles et al. discloses a detecting device (Fig. 2 device 112) for detecting an object (Fig. 4 object 91) from a detection target space (114), comprising:
a first light source (23) configured to emit infrared light (¶51 infrared LED 23 generates a 900 nm pulsed signal; ¶93 - IR & visible light at same time) in the detection target space (114
a second light source (116) configured to emit second light of a wavelength different from the infrared light (¶54 – light source 116 is a visible laser diode (VLD)) in a direction different (Fig. 2 VLD 116) from a direction in which the first light source (Fig. 2 IR LED 23) emits the infrared light (¶51);

    PNG
    media_image1.png
    862
    1454
    media_image1.png
    Greyscale

a reflecting section (122,124,126; ¶38) provided in the direction in which the second light source (116) emits the second light (¶¶54-55) and configured to reflect the second light (¶¶54-55);
a light receiver (25) configured to receive reflected infrared light (¶51 – reflected IR pulse signal focused onto photodiode 25) emitted by the first light source (23) and reflected by the object (91; ¶51 – object present), and to receive radiating infrared light radiating (¶51 – IR light from object, see §112(b) rejection above) from the object (91; ¶51 – object present) as a result of the object being irradiated with the infrared light (23; ¶51) emitted by the first light source (23) and being irradiated with the second light (116; ¶93 - IR & visible light at same time) emitted by the second light source (116) and reflected by the reflecting section (122,124,126
a detector (25) configured to detect the object  (¶51 – object present) based on the reflected infrared light (¶51 – reflected IR pulse signal) and the radiating infrared light (¶51) received by the light receiver (25; ¶51).

Regarding claim 2, Knowles et al. further discloses wherein a detectable distance for the object (91) is changeable by a change in reflectance of the reflecting section (122,134; ¶46 – reflectance can be changed my use of motor 134 and mirror 122) with respect to the second light (116).
Regarding claim 4, Knowles et al. further discloses the detection device (Fig. 2 device 112; Fig. 4 reading system 1) further comprising at least one processor (Fig. 4 processor 63; ¶57 - processing detection of object; ¶66 microprocessor 63) configured to output a detection result obtained by the detector with respect to the object (¶57; ¶66).
Regarding claim 5, Knowles et al. further discloses wherein the at least one processor (63; ¶57; ¶66) is further configured to determine a size of the object (91; ¶¶58-59 - determine object length) on the basis of a result of the light receiver receiving the reflected infrared light and the radiating infrared light (25; ¶51; ¶54), wherein the at least one processor (63; ¶57; ¶66) is further configured to output the detection result obtained by the detector with respect to the object in association with the size of the object (¶¶58-59) determined by the at least one processor (63; ¶57; ¶66).
Regarding claim 6, Knowles et al. further discloses wherein the at least one processor (63) is further configured to output the detection result obtained by the detector (¶51) with respect to the object in association with position information indicating a position (¶51 object present) at which the object is detected by the detector and time information indicating a time at which the object is detected by the detector (¶62 timing means 55; ¶71 object no longer in scan field; ¶90 detect presence with time window).
Regarding claim 7, Knowles et al. further discloses the detection device further comprising: an environment detector (Fig. 4 scanning means 3) configured to detect an environment of the detection target space (Fig. 4 scanning means 3; ¶54 – scanning light through target space), wherein the at least one processor (63) is further configured to output the detection result obtained by the detector with ¶¶54-56 – objection detection in target environment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. and Cambra et al., Low Cost Wireless Sensor Networks for Rodent Detection, September 2017, 105h IFIP Wireless & Mobile Networking Conference, Pgs. 1-7.
Regarding claim 13, Knowles et al. discloses a detecting device (Fig. 2 device 112) for detecting an object (Fig. 4 object 91) from a detection target space (114), comprising:
a first light source (23) configured to emit infrared light (¶51 infrared LED 23 generates a 900 nm pulsed signal; ¶93 - IR & visible light at same time) in the detection target space (114);
a second light source (116) configured to emit second light of a wavelength different from the infrared light (¶54 – light source 116 is a visible laser diode (VLD)) in a direction different (Fig. 2 VLD 116) from a direction in which the first light source (Fig. 2 IR LED 23) emits the infrared light (¶51);
a reflecting section (122,124,126; ¶38) provided in the direction in which the second light source (116) emits the second light (¶¶54-55) and configured to reflect the second light (¶¶54-55);
a light receiver (25) configured to receive reflected infrared light (¶51 – reflected IR pulse signal focused onto photodiode 25) emitted by the first light source (23) and reflected by the object (91;


    PNG
    media_image1.png
    862
    1454
    media_image1.png
    Greyscale

¶51 – object present), and to receive radiating infrared light radiating (¶51 – IR light from object, see §112(b) rejection above) from the object (91; ¶51 – object present) as a result of the object being irradiated with the infrared light (23; ¶51) emitted by the first light source (23) and being irradiated with the second light (116; ¶93 - IR & visible light at same time) emitted by the second light source (116) and reflected by the reflecting section (122,124,126); and
a detector (25) configured to detect the object  (¶51 – object present) based on the reflected infrared light (¶51 – reflected IR pulse signal) and the radiating infrared light (¶51) received by the light receiver (25; ¶51); and 
an information processing apparatus (63) wherein the information processing apparatus includes at least one processor (66) configured to: obtain, from the detecting device (1), a plural sets of detection result information indicating detection results (142; ¶43 data collection device for collecting data) obtained by the detecting device (1) with respect to objects and output the processed data (¶57; ¶66).
However, Knowles et al. fails to disclose a plurality of detecting devices.  
In a related field of endeavor, Cambra et al. discloses a detection system (Cambra et al.: Abstract – smart communication system between detection devices) including a plurality of detection devices (Pg. 5, Right Column (R.C.) - Fig. 13 shows a schema of a bakery manufacturer with a network that consists of a master node, parent nodes and five child nodes that send the status data of the rodent traps to the master node.) each being configured to detect an object (Abstract – detecting rodents) in a target space (Fig. 13); and an information processing apparatus 

    PNG
    media_image2.png
    238
    361
    media_image2.png
    Greyscale

(Abstract – Wireless Sensor Network; Pg. 3, L.C. - This system is a WSN that combines many commercial hardware and software components that integrate several smart implementation algorithms for network routing) wherein the information processing apparatus includes at least one processor (Pg. 2, L.C.-R.C. - The entire data source is integrated, coordinated and then, forwarded to the multimedia application, where data is processed to create notifications, send alarms and compute statistics) configured to: obtain, from the plurality of detecting devices (Fig. 13; Pg. 5 – 5 child nodes are detecting devices), a plural sets of detection result information indicating detection results obtained by the plurality of detecting devices with respect to objects (Fig. 13; Pgs. 5-6 – Scenario to Test the System & Results), collectively process the plural sets of detection result information generate collectively processed data, and output the collectively processed data (Fig. 13; Pgs. 5-6 – Scenario to Test the System & Results – detection results including alarms generated, positive alarms, and traffic; Figs. 14-16).
In view of the ability to monitor the movement of objects remotely with computers or mobile phones using a wireless sensor network of detecting devices as is disclosed in Cambra et al. at Abstract & Figure 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cambra et al. with the teachings of Knowles et al. to monitor the movement of objects across a plurality of detecting devices to get information about a large target space.

Regarding claim 14, Cambra et al. further discloses wherein the at least one processor is further configured to estimate a movement of an object on the basis of the collectively processed data (Cambra et al.: Figs. 10-11; Fig. 13; Abstract – detecting movement of objects/rodents).

    PNG
    media_image3.png
    315
    918
    media_image3.png
    Greyscale



Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka et al. (JP 2020-071153 A – cited in IDS dated 10/01/2020 – it is unclear if the named inventor in the Japanese Publication ‘153 - Michiaki SHINOZUKA - is the same as Applicant – Michiaki SHINOTSUKA - since their names are spelled differently.  The cited art is published before the filing date of this Application on 07 May 2020, but after the foreign priority dates.  Since a certified copy of the English Translation has not been provided, the Examiner can’t consider the priority filing dates, see below.  The Applicant can either file affidavits outlined in MPEP §717 establishing that the co-inventor in ‘153 is the Applicant along with establishing Attribution (as outlined in MPEP §717), or the Applicant can file translations of the certified copies of the foreign priority applications which would provide access to the earlier foreign priority dates) in view of Balonek et al. (US Pat. 9,305,963).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Shinozuka et al. discloses a detecting device for detecting an object from a detection target space (Shinozuka et al.: Fig. 19; Abstract – detects objects in housing), comprising:
a first light source (4) configured to emit infrared light (4; Pg. 4, 1st Full Paragraph (F.P.) – first light source 4 emits infrared rays . . . about 800-1150 nm) in the detection target space (Figs. 19);

    PNG
    media_image4.png
    604
    377
    media_image4.png
    Greyscale

a second light source (5) configured to emit second light of a wavelength different from the infrared light (5; Pg. 4, 1st F.P. – second light source 5 emits visible light [] 500 nm to 600 nm) in a direction different (Fig. 19 – source 5 emits towards ceiling) from a direction (Fig. 19 – source 4 emits towards floor) in which the first light source (4) emits the infrared light (Pg. 4, 1st F.P.);
a reflecting section (8,9) provided in the direction in which the second light source (5) emits the second light (Pg. 9, 3rd F.P. - Visible light emitted from the second light source 5 passes through the smoothing portion 9 to enter the reflecting portion 8, reaches the foreign material A after being reflected by the reflecting portion 8.) and configured to reflect the second light (Fig. 19);
a light receiver (6) configured to receive reflected infrared light emitted by the first light source (4) and reflected by the object (Pg. 9, 3rd F.P. - infrared rays emitted from the first light source 4 reach the foreign matter A directly, are reflected by the foreign matter A, and are detected by the photodetection section 6.), and to receive radiating infrared light radiating from the object (Pg. 9, 3rd F.P. - The reflected light of visible light raises the temperature of the foreign matter A upon irradiation, and generates infrared rays. As a result, the reflected light of infrared rays is easily detected by the light detection unit 6) as a result of the object (A) being irradiated with the light emitted by the second light source (5) and reflected by the reflecting section (8,9); and
a detector (6) configured to detect the object (A) based on the reflected infrared light and the radiating infrared light received (Pg. 9, 3rd F.P.) by the light receiver (6).
However, Shinozuka et al. fails to disclose radiating infrared light radiating from the object as a result of the object being irradiated with infrared light.
In a related field of endeavor, Balonek et al. discloses a detecting device for detecting a marked object (Balonek et al.: Fig. 4) including a thermal imager (52; C.14:L.18-33 – thermal imager to detect reflected radiation, re-emitted radiation, and scattering radiation) and an infrared light source (14; C.10:L.4-23 – IR source may be a QCL with 2.9-5.3 μm wavelengths or IR laser (830 nm)) configured to heat a portion of an object (34; C.16:L.9-15) with a beam which may be distinguishable from the object (C.17:L.8-14).
Balonek et al. at Columns 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balonek et al. with the teachings of Shinozuka et al. to heat an object with an infrared light source and obtain images to recognize the object.

Regarding claim 2, Shinozuka et al. further discloses wherein a detectable distance for the object is changeable by a change in reflectance of the reflecting section with respect to the second light (Pg. 5, 3rd F.P. – reflecting portion 8 and smoothing portion 9 can use different materials, e.g. PET resin or glass which would result in different distances based on inherent material properties; Pg. 9, 4th-5th F.P. – areas DA1 & DA2 reflect difference in detection areas based on including (DA1) the reflective portion 8 and smoothing portion 9 or removing them (DA2)).
Regarding claim 3, Shinozuka et al. further discloses wherein the reflectance of the reflecting section with respect to the second light is changeable by a change in at least one of a color and a material of the reflecting section (Pg. 5, 3rd F.P. – PET resin or glass which would result in different distances based on inherent material properties; Pg. 9, 4th-5th F.P.).
Regarding claim 4, Shinozuka et al. further discloses the detecting device further comprising at least one processor (Fig. 6 input/output unit 30; Fig. 9 CPU 101; Pg. 5, 5th F.P.; Pg. 6, 6th F.P. - input / output unit 30 outputs various information such as detection results of the size detecting unit 10b and the position detecting unit 10c to an external device) configured to output a detection result (Abstract – outputting results of detection) obtained by the detector (1) with respect to the object (A).
Regarding claim 5, Shinozuka et al. further discloses wherein the at least one processor is further configured to determine a size of the object (Fig. 6 size detection unit 10b; Pg. 5, 7th F.P. size detection unit 10b detects the size of an object) on the basis of a result of the light receiver receiving the reflected infrared light and the radiating infrared light (Pg. 5, 7th F.P.), wherein the at least one processor is further configured to output (Fig. 6 input/output unit 30) the detection result obtained by the detector (6) with respect to the object (A) in association with the size of the object determined by the at least one processor (Fig. 6; Pg. 5, 5th F.P.-Pg. 6, 6th F.P.).
Shinozuka et al. further discloses wherein the at least one processor (Fig. 6 position detector 10c position measuring unit 31; Fig. 9 CPU 101; Pg. 5, 5th F.P. - The position measuring unit 31 is provided. The controller 10 includes an operation controller 10a, a dimension detector 10b, a position detector 10c, and a timer 10d.) is further configured to output the detection result obtained by the detector with respect to the object in association with position information indicating a position at which the object is detected (Pg. 5, 5th F.P.) by the detector (6) and time information (Pg. 5, 5th F.P. – Pg. 6, 1st F.P. a position detector 10c, and a timer 10d . . . FIG. 8B shows a large adult detection time, and FIG. 8C shows a small adult detection time. 8A to 8C, the magnitude of the voltage is shown on different scales.) indicating a time at which the object (A) is detected (Pg. 5, 5th F.P. – Pg. 6, 1st F.P.) by the detector (6).
Regarding claim 7, Shinozuka et al. further discloses the detecting device further comprising: an environment detector (Fig. 21 environment detection unit 32; Pg. 11, 9th F.P.-Pg. 12, 1st F.P.) configured to detect an environment (Pg. 11, 9th F.P.-Pg. 12, 1st F.P.) of the detection target space (2), wherein the at least one processor is further configured to output the detection result (Fig. 6 input/output unit 30; Pg. 11, 9th F.P.-Pg. 12, 1st F.P.) obtained by the detector (6) with respect to the object (A) in association with environment information indicating the environment detected (Pg. 11, 9th F.P.-Pg. 12, 1st F.P.) by the environment detector (32).
Regarding claim 8, Shinozuka et al. further discloses wherein the at least one processor is further configured to adjust, according to a temperature (Pg. 9, 1st F.P.) of the detection target space (2), an intensity relationship (Pg. 9, 1st F.P.) between the infrared light emitted by the first light source (4) and the second light emitted by the second light source (5).
Regarding claim 9, Shinozuka et al. further discloses a detecting unit (1) comprising: the detecting device according to claim 1 (Fig. 19); and a housing (2) having the detection target space inside the housing (Pg. 9, 6th P.P. – Pg. 10, 1st F.P. - the housing 2 and detects an object in the housing 2.).
Regarding claims 10-11, Shinozuka et al. further discloses wherein an inner surface (2aa1) of the housing (2) has reflectance such as to prevent the inner surface from reflecting the infrared light (Pg. 3, 5th F.P. - entire housing 2 may be made of the above constituent materials, or at least the wall facing the detection space 2c may be made of the above constituent materials. Furthermore, the color of the constituent material of the housing 2 may be a color having a high infrared absorptivity, such as black.) and wherein the inner surface of the housing is black (Pg. 3, 5th F.P. - This makes it possible to effectively detect an object such as an insect that invades through the opening 2af.).
Regarding claim 12, Shinozuka et al. further discloses wherein the housing (2) has at least one opening (2af) allowing the object (A) to enter the detection target space (Fig. 19; Pg. 10, 5th F.P. ).
Regarding claim 13, Shinozuka et al. discloses a detection system (Figs. 22 & 26-27; Pg. 12, 5th F.P. - a detection system including a plurality of detection devices) comprising: 
a plurality of detecting devices (Pg. 12, 5th F.P.) each being configured to detect an object (A) in a detection target space (2), and each of the plurality of detecting devices (Fig. 19; Abstract; Pg. 12, 5th F.P.) including:

    PNG
    media_image5.png
    474
    1018
    media_image5.png
    Greyscale

a first light source (4) configured to emit infrared light (4; Pg. 4, 1st Full Paragraph (F.P.) – first light source 4 emits infrared rays . . . about 800-1150 nm) in the detection target space (Figs. 19);
a second light source (5) configured to emit second light of a wavelength different from the infrared light (5; Pg. 4, 1st F.P. – second light source 5 emits visible light [] 500 nm to 600 nm) in a direction different (Fig. 19 – source 5 emits towards ceiling) from a direction (Fig. 19 – source 4 emits towards floor) in which the first light source (4) emits the infrared light (Pg. 4, 1st F.P.);
a reflecting section (8,9) provided in the direction in which the second light source (5) emits the
Pg. 9, 3rd F.P.) and configured to reflect the second light (Fig. 19);

    PNG
    media_image4.png
    604
    377
    media_image4.png
    Greyscale

a light receiver (6) configured to receive reflected infrared light emitted by the first light source (4) and reflected by the object (Pg. 9, 3rd F.P.), and to receive radiating infrared light radiating from the object (Pg. 9, 3rd F.P.) as a result of the object (A) being irradiated with the light emitted by the second light source (5) and reflected by the reflecting section (8,9); and
a detector (6) configured to detect the object (A) based on the reflected infrared light and the radiating infrared light received (Pg. 9, 3rd F.P.) by the light receiver (6); and 
an information processing apparatus (Fig. 22 aggregation device 90; Pg. 12, 6th F.P. - aggregation device 90 is an example of an information processing device) wherein the information processing apparatus (90) includes at least one processor (Pg. 13, 2nd F.P. - aggregation device 90 is a device that aggregates and outputs the detection results acquired from the detection devices 1. In the present embodiment, the aggregation device 90 is a computer terminal such as a personal computer, a smartphone or a tablet, or a server device) configured to: obtain, from the plurality of detecting devices (6), a plural sets of detection result information indicating detection results obtained by the plurality of detecting devices with respect to objects (A), collectively process the plural sets of detection result information generate collectively processed data, and output the collectively processed data (Figs. 22 & 26-27; Pg. 12, 6th F.P.-Pg. 13, 3rd F.P. – gateway 80 relays information between each detection device and the aggregation device 90, while accumulating and transmitting information from detection devices on multiple floors).
However, Shinozuka et al. fails to disclose radiating infrared light radiating from the object as a result of the object being irradiated with infrared light.
In a related field of endeavor, Balonek et al. discloses a detecting device for detecting a marked object (Balonek et al.: Fig. 4) including a thermal imager (52; C.14:L.18-33 – thermal imager to detect reflected radiation, re-emitted radiation, and scattering radiation) and an infrared light source (14; C.10:L.4-23 – IR source may be a QCL with 2.9-5.3 μm wavelengths or IR laser (830 nm)) configured to heat a portion of an object (34; C.16:L.9-15) with a beam which may be distinguishable from the object (C.17:L.8-14).
In view of the ability to detect an object by heating a portion and forming a thermal image wherein the thermal beam may be distinguishable from the object as is disclosed in Balonek et al. at Columns 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balonek et al. with the teachings of Shinozuka et al. to heat an object with an infrared light source and obtain images to recognize the object.

Regarding claim 14, Shinozuka et al. further discloses wherein the at least one processor (prediction unit 91f) is further configured to estimate a movement of an object (A) on the basis of the collectively processed data (Figs. 26-27; Pg. 14, 5th F.P. -  The prediction unit 91f predicts the movement of the foreign matter based on the detection result of the foreign matter in each detection device 1, and outputs it to the aggregation unit 91b.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horsch et al. (US Pat. 10,197,439) – which discloses an object detection device (Horsch et al.: Figs. 1 & 5; C.5:L.17-26) including a coaxial visible light emitter (31) and a central infrared light emitter (32; C.2:L.46-53) useful for aiming infrared light for object detection (C.6:L.55-64).  However, Horsch et al. fails to disclose a light source with a wavelength different from the infrared light source configured to emit light in a different direction, it fails to disclose a reflecting section, and it fails to disclose being configured to detect the object based on the reflected infrared light and the radiating infrared light received originating from the reflected second light source at the light receiver of the detector.

    PNG
    media_image6.png
    404
    1049
    media_image6.png
    Greyscale

Ou-Yang et al., An infrared range camera-based approach for three-dimensional locomotion tracking and pose reconstruction in a rodent, 30 September 2011, Journal of Neuroscience Methods, Vol. 201, Iss. 1, Pgs. 116-123 – which discloses an object detection device (Ou-Yang et al.: Fig. 1; Abstract) utilizing infrared range cameras to monitor rodent movements (Figs. 2 & 4).  However, Ou-Yang et al. fails to disclose a second light source with a wavelength different from the infrared light source configured to emit light in a different direction, it fails to disclose a reflecting section, and it fails to disclose being configured to detect the object based on the reflected infrared light and the radiating infrared light originating from the reflected second light source received at the light receiver of the detector.

    PNG
    media_image7.png
    814
    1289
    media_image7.png
    Greyscale

Song (WO 2014/073905 A1) – which discloses an optical proximity sensor (Song: Fig. 2; Abstract) including an infrared light source (IR LED 140) and an IR detector (150) while detecting ambient visible light (Abstract).  However, Song fails to disclose a reflecting section and it fails to disclose being configured to detect the object based on the reflected infrared light and the radiating infrared light received at the light receiver of the detector.	

    PNG
    media_image8.png
    327
    523
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884